Citation Nr: 1728494	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in April 2012 and October 2014.


FINDING OF FACT

The Veteran's service-connected disabilities do not preventing him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the contention of the Veteran's representative that there has not been full compliance with the Board's April 2012 remand because an August 2012 VA examiner did not fully comply with the Board's instructions in rendering an opinion as to whether the Veteran's service-connected disabilities, but rather simply opined that the disabilities "do not impact his ability to work."  Upon review, the Board notes that, while the examiner did not elaborate upon the ultimate opinion, the examiner did fully describe the symptoms and manifestations of the Veteran's service-connected disabilities.  Furthermore, whether the Veteran's service-connected disabilities render him unemployable is not a determination which is medical in nature but, rather, is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15 (2016), to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a).  In any event, the Board finds that the August 2012 examination report, in conjunction with the other evidence of record, provides sufficient information for the Board to render a decision and that remand for an additional examination or opinion would not serve the Veteran, particularly as the Veteran is now non-verbal as a result of Alzheimer's disease.  Accordingly, the Board finds substantial compliance with the April 2012 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Upon review, the Board finds that the Veteran's service-connected disabilities have not rendered him unable to secure or follow substantially gainful employment at any point during the appeal period.

During the period on appeal, service connection was in effect for the following disabilities: duodenal bulb deformity with pyloroplasty and vagotomy (gastrointestinal disability), rated as 60 percent disabling throughout; diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction, rated as 20 percent disabling from June 16, 2006; peripheral neuropathy of the bilateral lower disabilities, rated as 20 percent disabling each from April 30, 2007.  The Veteran's combined disability rating is 60 percent prior to June 16, 2006, 70 percent from June 16, 2006, and 80 percent from April 30, 2007, with one disability rated as 60 percent disabling.  As the Veteran's appeal arises from a claim filed on June 16, 2006, he meets the threshold requirement for consideration of a schedular TDIU throughout the period on appeal.  See 38 C.F.R. § 4.16(a).

The record reflects that the Veteran has a college education with a degree in chemistry, and had a long career as a physician's assistant.  He retired in 2003, and worked on a fee basis for a few years thereafter.  He has variously reported that he retired due to his service-connected disability and that he did not; the evidence reflects that he was eligible for retirement based on age and length of service.

The Veteran underwent a VA examination with respect to his gastrointestinal disability in November 2006 which revealed complaints of continuous right lower quadrant abdominal pain which was usually a two on a scale of one to ten.  He reported that he periodically had reflux and that he was only able to eat small meals with limited amounts of liquid and had to lie down after meals.  He stated that he had liquid bowel movements on a daily basis and intermittent abdominal distension.  With respect to his then nonservice-connected diabetes mellitus, type II, he reported that he was on a restricted, low-carbohydrate diet.  He stated that he had problems with intermittent fatigue and decreased stamina related to his restriction of activities.  He was seen by a diabetic provider approximately every three months.  

During a March 2010 VA General Medical Examination, the Veteran reiterated many of the same complaints, and indicated that he walked two to three miles per day and took care of his quadriplegic son.  He experienced episodes of hypoglycemia a few times per year.  While he had occasionally been hospitalized for intestinal obstructions, the last such hospitalization was reported to be in 2002.  The examiner ultimately opined that the Veteran's service-connected conditions caused moderate impairment, especially for activities that required driving, heavy equipment operation, climbing, and working at heights, but that the impairment was not of such severity to prevent him from sedentary work.  

The Veteran again underwent VA examinations in April 2011.  Findings with respect to the Veteran's gastrointestinal disability were essentially unchanged.  The examiner noted that the Veteran was incapacitated as a result of this disability for approximately one day four or more times per year.  The Veteran had monthly episodes of gnawing or burning pain one to several hours after eating.  The Veteran had post-prandial symptoms including bloating, diarrhea, dizziness, nausea, pain, palpitations, sweating, vomiting, weakness, and weight loss within 30 minutes after eating on a weekly basis.  He experienced nausea and vomiting less than weekly, and diarrhea several times weekly.  The examiner opined that the Veteran's symptoms would have a significant effect on his usual occupation due to a lack of stamina.  With respect to diabetes mellitus, type II, the examiner noted that the Veteran's hypoglycemia required him to restrict strenuous exercise and that his peripheral neuropathy resulted in loss of sensation in the hands and feet.  The examiner opined that the Veteran's diabetes and peripheral neuropathy could result in him being assigned different occupational duties as a result of lack of stamina, weakness, fatigue, and decreased mobility.

When the Veteran underwent VA General Medical examination in August 2012, the examiner noted the Veteran's previous employment as a surgeon's assistant and opined that the Veteran was capable of sedentary employment.  The Veteran's gastrointestinal disability was noted to require a restricted diet and to result in four or more episodes per year of symptoms that were not severe as well as four or more episodes per year of symptoms that were severe.  The Veteran experienced pronounced episodes of abdominal pain at least monthly, as well as recurrent nausea and vomiting four or more times per year.  The examiner noted that the Veteran's symptoms did not, however, result in incapacitating episodes and opined that they did not impact his ability to work.  With respect to diabetes mellitus, type II, the examiner indicated that it was managed by restricted diet and an oral hypoglycemic and did not require regulations of activities, frequent care, or hospitalizations.  The examiner further opined that the Veteran's diabetes mellitus, type II, and associated complications including peripheral neuropathy and erectile dysfunction, did not impact his ability to work.  

The Veteran most recently underwent VA examination in September 2015.  With respect to his gastrointestinal disability and diabetes mellitus, his symptoms remained largely unchanged and the examiner opined that the symptoms did not impact his ability to work.  

Medical records during the period on appeal reflect findings consistent with those on VA examination.

The Veteran has a college education as well as medical training.  While he is now non-verbal and severely impaired due to his nonservice-connected Alzheimer's disease, the evidence reflects that his service-connected disabilities alone would prevent him only from physical labor due to lack of stamina, but that he would be capable of sedentary employment consistent with his relatively high level of education and training.  While the Veteran's gastrointestinal symptoms in particular were at times severe, they were not noted to be incapacitating or to have changed much over the years.  At times, the Veteran cared for his quadriplegic son.  Overall, the record indicates the Veteran's education, training, and experience are such that the impairment caused by his service-connected disabilities would not prevent him from obtaining and maintaining a position similar to past jobs he has held.  Notably, no medical professional, other than the Veteran, has opined that the Veteran could not secure or follow gainful employment due to any or all of his service-connected disabilities.  The Board recognizes that the Veteran had previously worked as physician's assistant; however, with respect to whether his service-connected disabilities render him unemployable, the Board finds his opinion is outweighed by the contemporaneous medical records which do not show that his service-connected disabilities, either singularly or in combination, are of such severity to render him unable to obtain or maintain gainful employability.  

Given the above, the Board finds that the Veteran's service-connected disabilities have not precluded him from obtaining and maintaining gainful employment in light of his past education and work experience, and as a result the claim for a TDIU must be denied.     


ORDER

Entitlement to a TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


